Inland waterway transport (debate)
The next item is the report by Mrs Wortmann-Kool, on behalf of the Committee on Transport and Tourism, on the promotion of inland waterway transport: NAIADES, an integrated European Action Programme for inland waterway transport.
rapporteur. - (NL) Mr President, I should like to convey my heartfelt thanks to the Vice-President of the Commission for 'NAIADES', the Action Programme for inland waterway transport. Parliament is your ally, because inland waterway transport must be given a prominent place on the European agenda. Our report has received unanimous support from the Committee on Transport and Tourism and I should like to extend warm thanks to my fellow MEPs, the shadow rapporteurs, as well as the staff for their efforts.
Mr Vice-President, although Parliament backs your goals, we do think that more ambition is called for if they are to be capable of being achieved. In the report, Parliament underlines, above all, the importance of reliable inland waterways. This is, after all, the key to their success and to their expansion. Reliable inland waterway transport hinges on sound infrastructure and transhipment facilities, and the current maintenance backlog of the inland waterways infrastructure in Europe is one of the most urgent problems to be resolved. In this respect, the new Member States, with their specific problems, must receive special attention. Prime responsibility lies, of course, with national or regional authorities, which give too little priority in this area.
This House also wants to see more funding within the framework of the TENs, especially where priority projects are concerned, and we are still waiting for the appointment of a TEN coordinator. Could you promise that you will come up with a proposal shortly? Parliament would also like greater priority and a higher preferential rate of 20% for all inland waterway projects of common interest, which will make it possible to back many small infrastructure projects, for the bulk of the funds have, so far, in fact been diverted to rail and road, which has to change if we take the NAIADES Programme seriously.
River information services projects must also be considered for a contribution from the multi-annual programme. This is something Parliament will be voting in favour of tomorrow, and is also what the Finnish Presidency has proposed in the Council. If you can give it your backing therefore, things are bound to fall into place.
Parliament is also ambitious where the environment is concerned. We hope that the Commission will present regulations for cleaner fuel as quickly as possible. Last Friday, we received additional information from your offices, for which we are indebted. Clearly, much research has been done, also into the technical and economic impact. The results appear promising, and that is why I should like to ask you to table a sound proposal when the directive is reviewed. It is important not to lose track of the prospect that IWT will be just as clean as road transport. This is also something the sector itself is in favour of. I have read in the paper that the sector believes it could achieve more via the Central Consultancy Register, since the Commission is said not to want to rush things. I hope you will be able to put my mind at rest about this.
Much has been said about the innovation fund, which, in my view, is a wonderful instrument to flesh out this fine Action Programme. The sector has good ideas of its own, and EUR 40 million have been set aside in Brussels. This House is of the opinion that the Commission and Council should also show commitment and should match the same amount, so that EUR 120 million would become available. The Council has produced little in the way of concrete commitment, but would you be in a position to convince them? Even more importantly, would you be prepared to make these EUR 40 million available over the next few years? I consider this to be a test case to demonstrate whether you really want to implement the Action Programme.
The Action Programme contains various other points we are very happy to endorse: a funding manual, guidelines for state support and the announced screening of existing legislation, which is desperately needed in order to trim down the administrative burden. I should, in this connection, like to draw your attention to problematic environmental legislation.
It is not for no reason that I have left the institutional issue to last, something for which I have set out a clear course in my report. We must focus on cooperation, take into consideration the current competences of all participating parties and capitalise on the expertise of international organisations. A battle over powers will only have a delaying effect. We must start implementing the Action Programme as a matter of urgency.
Finally, the Commission will also need to show a real commitment to action. By rolling up their sleeves, the Commission will prove that it is really taking inland waterways to heart and only then will the time be right to consider, if necessary - and I am not convinced of this yet - the institutional relations.
Mr President, ladies and gentlemen, I should like to begin by congratulating Mrs Wortmann-Kool on this excellent report. The Resolution shows that there is broad agreement between Parliament, the Council and the Commission on the promotion of inland waterway transport. Inland waterway transport is safe, low-polluting and energy efficient, and offers great reserve capacities. Despite the advantages it offers, inland waterway transport is under-used: it represents scarcely 6% of the total overland goods transport in the Union, even though, in a few Member States, its modal share stands at 40%.
Today, Europe has 36 000 km of inland waterways. We are talking here about a genuine trans-European network. We need a European approach in order to promote this mode of transport. It can achieve a far greater modal share if, as you just pointed out, Mrs Wortmann-Kool, our approach is accompanied by concrete action.
I am grateful to Parliament for the support that it has given me via this report by Mrs Wortmann-Kool. I am going to confine myself, Mr President, to a few remarks about the main points, starting with the improvement of market conditions. We must develop new multi-modal, innovative services, so as to enable inland waterway transport to play its role among the large seaports and the big cities in the Hinterland. More than 70% of the inland navigation sector is made up of small businesses, often owner-boatmen. We need to create conditions that will help strengthen their position in the market: for example, improved access to funds through the removal of any regulatory and administrative barriers and clear indications as to what State aid is available. The Commission is going to start work on State aid for this sector. These guidelines will be published in 2008-2009. That is all I have to say on market conditions.
As regards the modernisation of the fleet, inland waterway transport must improve its logistical efficiency and its performance in relation to the environment and safety. Innovations must be focused on the construction of boats - for example, the engine and the propulsion system - and on information and communication technologies for what are known as river information services. A regulatory framework already exists, but we must ensure that the system is actually implemented. That also applies to the standards applicable to fuel intended for inland navigation. Stricter standards, which we should propose by the end of the year, will enable us to further improve the environmental quality of inland waterway transport.
I now come to the promotion of employment and skills. Inland waterway transport suffers from a dearth of crews and a worsening shortage of candidates to take over businesses. The strategy must be focused on an improvement to onboard working and living conditions and on professional training. I plan to propose harmonising the requirements relating to crew members and to boatmasters' certificates in 2008 via the mutual recognition procedure.
With regard to the image of waterway transport, we must correct the one that inland navigation currently suffers from. We must make people aware of the real potential of inland navigation by implementing a network to promote inland waterway transport, as exists in certain regions.
With regard to waterway infrastructure, there are, within the network, bottlenecks that curb the competitiveness of inland waterway transport. We must therefore remove the existing obstacles. That is primarily a responsibility of the Member States, but the Community can help thanks to the trans-European networks. In this context, the Commission prioritises the development of the two major waterway routes: the Rhine-Meuse-Danube route and the Seine-Scheldt link.
In the new financial regulation submitted for Parliament's approval, we have proposed a 30% rate of support for the waterway projects and the inclusion of these projects in the multi-annual programme. I hope that the Council, like Parliament, will support our proposals. The contribution of intelligent transport systems is vital. We are preparing to implement river information services, by which, in practical terms, we mean a system for managing information concerning inland waterway transport, which will enable boatmen to plan their journeys better, to reduce the time they wait at locks and to constantly monitor transport.
Mrs Wortmann-Kool, you mentioned the appointment of a TEN coordinator. I must say that we welcomed the positive results obtained by the six coordinators who have already been appointed. Mr Costa, for his part, has also called for the appointment of a coordinator for both inland waterway transport and maritime transport. I can tell you that my intention is indeed to select two coordinators over the next few weeks.
The NAIADES programme provides for a range of very different actions: harmonised legislation, strategic promotion and coordination measures. All of these actions will only be effective, however, if the institutional framework is suitable. The fact is that, today, we are faced with fragmented resources and efforts spread over different levels. We therefore need to adapt the framework to the demands of an enlarged European market. We are in the process of analysing different options. The results of this analysis will be discussed with all of the parties concerned, with the Member States and with the international river commissions.
To conclude, we need this NAIADES programme to be a success and, to that end, we need to be able to rely on the support of decision-makers at every level: national and regional authorities, river commissions and businesses. I am grateful to Parliament and to you, Mrs Wortmann-Kool, for sending out, with this report, a strong signal in favour of the promotion of inland navigation, which Europe needs now more than ever.
on behalf of the PPE-DE Group. - (HU) Vice-President Barrot has sketched a wide-ranging programme concerning inland waterway transport, on which we can only congratulate him. Speaking from the perspective of Parliament, we consider this parliamentary report, prepared by Mrs Wortmann-Kool, to be a worthy statement and report on this wide-ranging programme. On this matter our intentions perfectly match those of the Commission.
From among the various strategic ramifications, I would like to underline a single issue, that of infrastructure. Recent floods have demonstrated that in terms of infrastructure, and within that, specifically with regard to trying to improve navigability, we have to proceed cautiously in order to guarantee navigation on a permanent basis. Floods render navigation unreliable and unpredictable; therefore, the most important goal of the NAIADES programme is paying close attention to flood control. I would like to stress the programme's environmental considerations - which require special emphasis - such as the creation and conservation of floodplains. I believe that we have to act with care and in harmony with respect to environmental and navigational requirements.
Just a brief comment on another point. For the navigability of the Danube, it is important to be able to count on high quality shipping conditions along its entire length. Among the third countries concerned, I would like to highlight Serbia. For Serbia, the value of the Danube as a waterway has increased considerably, and therefore, I suggest close cooperation on this matter among the future Member States of Romania and Bulgaria as well as the Black Sea region. All these proposals are put forward in the report, for which I express my thanks to my fellow Member, Mrs Wortmann-Kool.
on behalf of the PSE Group. - (ES) Mr President, Commissioner, a moment ago I was saying to the rapporteur, Mrs Wortmann-Kool, that, so far tonight, all of the speakers in this debate have been women. Then they will say that transport is only of interest to men. Perhaps NAIADES inspires us, and perhaps the Commissioner should take note and appoint two women coordinators for NAIADES. Let us return to serious issues though, and the report by Mrs Wortmann-Kool.
In principle, we formally support the Integrated European Action Programme for Inland Waterways, known as 'NAIADES', and the idea of giving it a greater political profile. It is true, and we have noted this, that the use of inland waterways varies a lot throughout Europe, from 0.1%, in countries like the United Kingdom, Italy, and even a little less in my country, to 40% in the Netherlands, which has a greater number of these waterways. Unfortunately, in some cases canals and rivers have been abandoned.
Admirable attempts at recovery are being made, however. In my country, due to its mountainous nature, canals and rivers are used more for carrying irrigation and drinking water than for transport, but we nevertheless are aware of and support the initiatives relating to the navigable stretch of the Guadalquivir from Seville to the sea, which is also hoping to be included in the trans-European network. Furthermore, I am also delighted by the current efforts of my city, Zaragoza, which will host Expo 2008 and which, within that context, wishes - and this has been proposed within the context of the objective of promoting water and sustainable development - to restore the navigability of the River Ebro. We are therefore pleased to be able to include ourselves in this European project.
We are talking about sustainable development when we refer to inland waterways' potential to help reduce the impact of CO2 emissions by up to 75% compared to roads and also - and this is why it is so important - to promote this inland waterways network at European level and to support new formulae so that this sector can be more competitive and efficient.
Mrs Wortmann-Kool has done an excellent job as rapporteur, and we are eagerly awaiting the Commission's coming proposals to enhance the economic and competitive impact of this new sector. We particularly support the strengthening of infrastructures. That is to say, for thousands of kilometres of inland waterways and hundreds of inland ports, with lock infrastructures, etc., which have already been named, to finally become a connection network that strengthens regional and territorial cohesion. To this end, some of the amendments that we presented in committee and which have been included propose greater inclusion of this sector in the trans-European network programmes. We have also proposed supporting river information services, which we believe will very much increase the efficiency and safety of the sector.
Furthermore, we believe that it is an excellent idea to obtain greater economic support for the sector's potential for container traffic, although there are still great deficiencies here. In the report on logistics, which I hope to be able to present to this House, I will clearly also include Mrs Wortmann-Kool's proposals on improving logistical aspects and innovation and technological progress for reducing operational costs.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, as the Commissioner has emphasised - and I am obliged to him for doing so - 6% of all goods and persons transported are carried on waterways, and so an ambitious programme is required if these unused capacities are to be put to work and the existing infrastructure improved.
It has to be said that the greatest deficiency in this area is the lack of intermodal nodes; if transport links - including these means of transport - are to be developed, the first thing to be done is to establish ports and terminals.
In other transport sectors, innovation has made great strides; here, though, it is limping along behind. There is still a lot of lost ground to be made up where fuels and materials are concerned, and this programme should provide an opportunity for that to be done, but we must also - as my colleague has already mentioned - give very serious attention to the environment, and I attach particular importance to this.
I would also ask you to support an amendment that we have tabled, which has to do with the transport of hazardous goods on waterways, which must be subject to regulations every bit as stringent as those applicable to road and rail, for an accident with hazardous goods on a waterway can do enormous and irreparable damage.
Another issue is the threat of flagging-out - the re-registration of vessels under flags of convenience - which poses a risk to social standards, among other things, and that is a danger we absolutely must take into account from the very outset.
I want to thank the rapporteur for her superb report and the shadow rapporteurs for their good cooperation. Thank you all very much, and I hope that it will, tomorrow, be adopted as it now stands.
on behalf of the GUE/NGL Group. - (NL) Mr President, for years, old canals were neglected or closed, inland waterway transport appeared to be a thing of the past and there was a massive growth in the transport of goods by road. Nowadays, everyone across the party-political boundaries welcomes the fact that the water-borne transport of goods is coming back into fashion. This consensus conceals different opinions, as was evident in this House during the debate in February 2003 on the subject of the White Paper on transport 2010. To my group, as to some others, water-borne transport is an alternative to ever more and widening motorways. It is a way of being economical with space and the environment. This is in contrast to another view, which wants more of everything, including, therefore, even more motorways.
By creating overcapacity, entrepreneurs are given more freedom to make fresh choices within this overcapacity to decide which mode of transport is most advantageous to them at that particular moment in time. An example of overcapacity is the expensive Betuwe line that has been built as a TEN project for transport of freight by rail in the Netherlands alongside the rivers Waal and Lek, that are perfectly navigable, at the lower reaches of the Rhine. More pressing projects than these projects that are probably underutilised include the widening of the narrow canals that connect Northern France with Belgium and the Netherlands, or returning the ever dwindling transport across the Danube between Hungary and the Black Sea ever since the bombardments of 1999 back to its original level.
My group is opposed to overcapacity. Even in the case of waterways, this is at the expense of space, nature and the environment. The adjustment of rivers impacts on flood plains, biodiversity, the supply of drinking water and flooding surrounding low lands. In addition, water-borne transport is not a panacea that magics away all the risks of polluting and harmful substances. Their transport entails risks not only for the rivers themselves, but also for the residential areas and areas of outstanding beauty that are located downstream. We need more than just cleaner engines and sulphur-free fuel. Together with the Group of the Greens/European Free Alliance, we would propose infrastructural levies in order to promote fair competition between different modes of transport, a better environmental impact assessment of European development plans, a tightening of legislation for the transport of dangerous substances and preventing inland waterway ships from being put under flags of convenience, because this adversely affects social, security and environmental standards. Only when our water-borne transport meets quality requirements of this kind, is its growth a step in the right direction.
on behalf of the IND/DEM Group. - (NL) Mr President, first of all, I should like to congratulate the rapporteur on her extremely comprehensive report and thank her for the good cooperation. Like the other speakers, I should like to express wholehearted support for the NAIADES Programme. Inland waterway transport can, provided it is correctly backed by flanking policy, substantially contribute towards solving the problem of transport. I am pleased that this message is also being sent to the national, regional and local governments. Both old and new Member States are urged, in their economic and planning policy, to give due consideration to the scope that inland waterways offer in order to meet the transport needs of enterprises, not only for bulkier, but also for slimmer, flows of goods.
In addition, the recommendation for active improvements in the fleet's environmental performance also receives my unqualified support. As in road transport, incentive schemes for the introduction of the reduction of emission and energy-saving measures in inland waterway transport also help make the fleet more environmentally-friendly.
Finally, I hope that the Member States will approach this Action Programme with the same positive attitude and commitment as the Members of this House have done in the recent weeks.
(PL) Mr President, I should like to draw particular attention to the title of Mrs Wortmann-Kool's report. It is a report on the promotion of inland waterway transport. Inland waterway transport most certainly needs aid. This might not be the case in the Netherlands, where the report's author hails from, but it is certainly true of many other European Union countries, including Poland, my home country. The Oder Programme was adopted a few years ago in Poland, and was initially called the Oder 2006 Programme, but was later extended to last until 2015. However, all these schemes amount to empty words, because nothing is actually being done.
The virtue of the report we are currently debating is that it sets out to deal with European inland waterways as an autonomous field, and here I emphasise the word 'autonomous' which means not treating inland waterways as a complement to road and rail transport, as an unimportant addition to them. Instead, inland waterways are perceived as an independent, autonomous whole. This is very significant, because the forthcoming accession of Bulgaria and Romania will provide a unique opportunity to create a European network of inland waterways.
I would like to tell the House about one of my dreams. It is a dream I think many members of my committee share, and it involves a journey along the old and new inland waterways in Europe. It may be an old-fashioned journey, but it is a very beautiful one. In order to be able to undertake it, however, further significant investment is needed.
I think it is worthwhile recalling a couple of significant ideas that have formed part of the aspirations of far-sighted politicians over the centuries. One of these is the plan for a canal between the Oder and the Danube, which would create a link between two important bodies of water.
I urge the European Commission not to end the studies, but to continue working on a European network of inland waterways. Studies in this field should be continued, and I wish the venture every success.
(DE) Mr President, as is well known, Austria is a land of mountains, but it is also - and Austria's national day being tomorrow, perhaps I might be permitted this allusion - described in its own national anthem as a land on a river, the river in question being the Danube. This makes inland waterways an important subject for us Austrians, as we are connected by water to the West, to the Rhine-Main-Meuse system that is to be found there, but also, and above all, to the south and east.
We in Austria know how important it is - not only for our own country, but also for Europe as a whole - to have a better, by which I mean above all better-functioning system of waterways. Although reference has been made to the environment and technological dimensions, and to much else besides, we also know that it is above all for the sake of the new and future Member States of the EU that alternatives to roads are needed, for without them, we really are going to end up as roadkill, and what better alternative could there be than a well-developed and therefore well-used infrastructure in Corridor 7 of the Trans-European Network? I am glad that the Commission is willing to attach greater importance to this mode of transport, and I can do no other than agree with much of what Vice-President Barrot has said today. While, though, we do need plans and programmes to be set out, they also need to be implemented, and as soon as possible.
I hope that the contributions made at the Vienna conference on inland waterways staged by the Austrian Presidency of the Council were useful in terms of our subject overall and will therefore be relevant to our future opportunities.
I particularly want to express my thanks to the rapporteur, Mrs Wortmann-Kool for the very good work she has done on this document and for her good cooperation, and, in particular, for her willingness to be talked into contending not only for the priorities of 'old Europe' but also for the openings and opportunities afforded by the new. Let me repeat what I said earlier: now is the time for us to make use of these opportunities!
(DE) Mr President, Commissioner, ladies and gentlemen, the neglect of internal waterways in the EU has been going on for many years to a positively criminal degree. NAIADES is a means whereby we want to change that. We want internal waterways to make headway in terms of job creation, on the markets, in terms of infrastructure and the fleet as a whole.
These depend, above all else, on the reliability of internal waterways and on the availability of multi-functional inland ports, not least with regard to multimodal transport links, and I would, in this regard, like to do as Commissioner Barrot has already done and highlight the importance of RIS as an important contribution to the use of inland waterways, and would argue that its potential ought to be used to the full by its being incorporated into the TEN programme.
Back to NAIADES, though. The report on the subject highlights the need for tighter emission limit values to be laid down across the Community, particularly by promoting the use of low-sulphur fuels. So far, so good, but I see it as counterproductive if more stringent emission limit values were to oblige the internal waterways sector, most of the operators in which are, of course, small and medium-sized enterprises, to pay out a great deal of money that they cannot afford for refits, and so we have to work towards incentives, provided not only by the Commission but also by the Member States, for a more rapid introduction of environmentally-friendly engines on ships.
It strikes me as important that the planned European Waterway Transport Innovation Fund be established subject to conditions agreed on with the inland waterways businesses themselves, and that the Fund should be able to help with the funding of communications offices.
Further to the Commission's initiative for the production of information source on financial issues, in the shape, for example, of a funding handbook, what is also needed is a European development plan containing an up-to-date inventory and more detailed information on European waterways, which must draw on existing expert studies and reports, as well as on the experiences gained by the coordinators. It would, after all, be wrong to keep on reinventing the wheel, and, since, additional bureaucracy is undesirable in the implementation of the action plans, we have to take particular care that it is avoided.
I will conclude by thanking our rapporteur, Mrs Wortmann-Kool, for her dedication and for her cooperation, which really has been good and constructive.
Mr President, I should like to begin by echoing what was said in this excellent debate and by thanking all of the speakers. Inland navigation is not, as you said, an added extra. It is a genuine option, and we need modes of transport other than roads in today's Europe. I am therefore fully determined, just as determined as your rapporteur and yourselves. Nevertheless, you are right: we cannot just make declarations; we need to act. I am therefore going to provide you with a few answers.
Let us begin by focusing on the innovation fund: the Commission services, together with representatives of the profession and the Member States, are currently looking into the possibility of creating a fund for innovation in the field of inland waterway transport. This fund would be an important instrument for implementing the NAIADES programme. We are examining different options, such as how this fund can be sustained by the inland navigation sector, the Union and the Member States. The Commission will draft a report on the state of play and on the results of the assessments in 2007. You did in fact place great emphasis on this innovation fund, Mrs Wortmann-Kool.
On the issue of pollution from ships, it is true, Mrs Wortmann-Kool, that we must think about reducing the level of sulphur in the fuel used for inland navigation purposes, but we must not go too far. The idea is to bring this level of sulphur down to the level of the diesel fuel used in road transport. This reduction in the sulphur level is key to reducing air pollution. We are carrying out a review of the directives on air pollution with the aim of substantially reducing this sulphur level. However, I have taken full note of what you said about the investments required to that end.
Mrs Lichtenberger, you asked me about the monitoring of dangerous transport. On this point, I should like to make it clear to you that a proposal is currently the subject of an interservice consultation and is due to be adopted before the end of the year. As a general rule, the improvement of infrastructure, Mr Meijer, will be accompanied by impact studies, in order to reduce as far as possible any harmful effects of infrastructure works.
Generally speaking, I would say to all of the speakers that infrastructure obviously requires investment. This investment is the responsibility of the Member States. Nevertheless, it is true - and I am addressing you, in particular, Mrs Ayala - that we have proposed in the financial regulation to prioritise inland waterway transport by providing for a 30% cap. May I call for Parliament's help, Mr President, in adopting this financial regulation? I am well aware that there is some reluctance on the part of the Member States, but I am sure that Parliament will give priority to the inland waterways.
There are undoubtedly other solutions to propose, but my aim with these few answers was to tell you that my intention was obviously to act. As you pointed out, we, in Europe, have several magnificent waterways, such as the Danube, and I have taken note of your comments about the need to involve all those who live along the Danube. I must say that we are aware, Mr Rack, of the importance of these waterways and of the major role that they can play in the future.
That, Mr President, ladies and gentlemen, is what I wanted to say to you, in the hope that we can carry out this crucial work together and accord Europe's waterways the full importance they deserve.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.